DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosokawa et al. (U.S. Patent Application Publication 2010/0167669 cited in the Information Disclosure Statement filed January 25, 2021, hereafter Hosokawa).
Claim 1: Hosokawa teaches a mixer (Figure 4), comprising: 
an input control switch (52), configured to sample an analog input signal (iRF) based on a first clock signal (S0); 
a scaler (202 and 204), configured to control the input control switch (52 via S0) and sample the analog input signal at a plurality of discrete points in time (via LO, S0-S3, D, R, F) to obtain a sampled analog input signal (output to 205), wherein each of the plurality of discrete points in time corresponds to a sampling frequency (frequencies of LO, S0-S3, D, R, F that control the switches in 202); 
a transfer switch (64), configured to transfer the sampled input signal (via 52) to an output signal (to 16) based on a second clock signal (S1); and 
a reset switch (17), configured to reset a common mode DC voltage of the mixer (through ground terminals; [0142]) based on a third clock signal (R); 
wherein the first clock signal (LO), the second clock signal (S1) and the third clock signal (R) are based on a frequency of a local oscillator signal (via 204; [0145]); 
wherein the mixer is in a system with a transmitter and a receiver (Figure 14; [0247]).

Claim 4: Hosokawa further teaches a plurality of unit cells (cells in 110) connected in parallel to an input terminal of the mixer (at iRF), wherein each unit cell of the plurality of unit cells comprises a unit cell capacitor (40-51), wherein the unit cell capacitor of an i-th unit cell has a capacitance Cui (value of capacitances 40-51) and wherein a sum of the capacitances of the plurality of unit cells defines a total capacitance Cs (via sum of capacitances in 110), and wherein each unit cell of the plurality of unit cells comprises the transfer switch (64-75) for connecting the unit cell capacitor of the unit cell to the output terminal of the mixer (to 16).  

Claim 5: Hosokawa further teaches that the plurality of unit cells comprises N unit cells (N being the number of unit cells in 110) and wherein the unit cell capacitors (40-51) have the same capacitance Ci = Cu with Cu being a constant capacitance ([0152]) and the total capacitance Cs is given by Cs = NC, wherein N is an integer (via sum of capacitances in 110).

Claim 8:Hosokawa further teaches that the input terminal comprises a positive input terminal (to 202) and a negative input terminal (to 203) and wherein an output terminal comprises a positive output terminal (205-207) and a negative output terminal (208-210) and wherein each unit cell of the plurality of unit cells (in 110) comprises a plurality of switches (switches in 110), wherein each side of the unit cell capacitor (40-51) of a unit cell of the plurality of unit cells can be connected to the positive output terminal and/or the negative output terminal through the plurality of switches (via the switches in 110).  

Claim 9: Hosokawa further teaches that a fraction of the total capacitance Cs is configured to be connected to the output terminal of the mixer based on control code (via S0-S3 and 204; Figures 4 and 5).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa in view of Morishita et al. (U.S. Patent 9,093,982, hereafter Morishita).
Claim 2: Hosokawa teaches the limitations of claim 1 above. Hosokawa does not specifically teach the first, second and third clock signals have duty cycles of 25%. 
Morishita teaches a mixer (Figure 13A) wherein the first clock signal, the second signal and the third clock signal have duty cycles of 25% (column 7 lines 14-18; LO0-LO3 corresponding to LO, S1 and R of Hosokawa).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the duty cycles taught by Morishita in the circuit of Hosokawa to shift a frequency at which a gain of a frequency characteristic is maximized (Abstract).

Claims 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa.
Claim 6: Hosokawa teaches the limitations of claim 4 above. Hosokawa further teaches that the plurality of unit cells (in 110) comprises b unit cells. Hosokawa does not specifically teach wherein the unit cell capacitor of the i-th unit cell has a capacitance Cui = 2i-1Cu with Cu being a constant capacitance and the total capacitance Cs is given by Cs = (2b- 1)Cu, wherein b is an integer. However, the selection of a capacitance Cui = 2i-1Cu with Cu being a constant capacitance and the total capacitance Cs is given by Cs = (2b- 1)Cu, wherein b is an integer would have been chosen to ensure an optimal performance of the circuit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a capacitance Cui = 2i-1Cu with Cu being a constant capacitance and the total capacitance Cs is given by Cs = (2b- 1)Cu, wherein b is an integer when employing the mixer of Hosokawa to maximize the overall performance of the mixer.  Furthermore, such a provision of selecting a specific capacitance involves only routine design expedient.

Claim 7: Hosokawa further teaches that the plurality of unit cells comprises (b + K) unit cells (in 110). Hosokawa does not specifically teach that the unit cell capacitor of the i-th unit cell of the b unit cells of the plurality of unit cells has a capacitance Cui = 2i-1Cu with Cu being a constant capacitance, and wherein the unit cell capacitors of the K remaining unit cells of the plurality of unit cells have the same capacitance Cui = 2bCu and the total capacitance Cs is given by Cs = (2bK+2b-1)Cu, wherein b and K are each integers. However, the selection of a capacitance Cui = 2i-1Cu with Cu being a constant capacitance and the total capacitance Cs is given by Cs = (2bK+2b-1)Cu, wherein b and K are each integers would have been chosen to ensure an optimal performance of the circuit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a capacitance Cui = 2i-1Cu with Cu being a constant capacitance and the total capacitance Cs is given by Cs = (2bK+2b-1)Cu, wherein b and K are each integers when employing the mixer of Hosokawa to maximize the overall performance of the mixer.  Furthermore, such a provision of selecting a specific capacitance involves only routine design expedient.

Claim 11: Hosokawa further teaches a sampling frequency fs (input to 5) of the mixer is a local oscillator frequency fLO (LO). Hosokawa does not specifically teach that the sampling frequency fs of the mixer is equal to four times the local oscillator frequency fLO. However, the selection of a sampling frequency fs to be equal to four times of a local oscillator frequency would have been chosen to ensure an optimal performance of the circuit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a sampling frequency fs to be equal to four times of a local oscillator frequency when employing the mixer of Hosokawa to maximize the overall performance of the mixer.  Furthermore, such a provision of selecting a specific sampling frequency involves only routine design expedient.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. Applicant asserts that Hosokawa does not teach a scaler that controls the input control switch and samples the analog input signal at a plurality of discrete points in time to obtain a sampled analog signal. Examiner respectfully disagrees. Hosokawa teaches a scaler (202 and 204), configured to control the input control switch (52 via S0) and sample the analog input signal at a plurality of discrete points in time (via LO, S0-S3, D, R, F) to obtain a sampled analog input signal (output to 205), wherein each of the plurality of discrete points in time corresponds to a sampling frequency (frequencies of LO, S0-S3, D, R, F that control the switches in 202).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849